DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a wearing portion that is positioned on an opposite side of the attachment portion while interposing the holding portion,” which renders the claim indefinite. More specifically, the claim does not mention what it is that the wearing portion is interposed between. According to FIGS 3-4 and 6, it appears that the wearing portion is positioned between the holding portion and a portion of the intermediate coupling portion. Thus, in light of the specification and as best understood by the Examiner, the wearing portion is interpreted as interposed between the holding portion and a portion of the intermediate coupling portion. Claims 2-20 are rejected for their dependencies on indefinite claim 1. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 11, 13, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spearman et al. (US 2011/0098787), hereon referred to as Spearman.

Regarding claim 1, Spearman teaches a sound collecting device (FIG. 2 cochlear implant 16) comprising: 
an attachment portion (para. [0029] the first end 28A) that has a sound collecting unit (para. [0029] microphone 26) attached (para. [0029] microphone 26 is attached to the first end 28A) and is configured to be inserted into an external ear canal (para. [0029] the first end 28A is inserted into the ear canal 8); 
a holding portion (FIG. 2 the portion of the flexible wire 28 that is positioned within the ear canal 8 and directly contacts the first end 28A) configured to be inserted into the (FIG. 2 illustrates the flexible wire 28 inserted into the ear canal 8) and hold the attachment portion (para. [0029] the first end 28A) at a predetermined position in the external ear canal (para. [0029] the portion of the flexible wire 28 that is inserted into the ear canal 8 holds the first end 28A at a predetermined position in the ear canal 8 as illustrated on FIG. 2); and 
a wearing portion (FIG. 2 the portion of the flexible wire 28 that extends from outside the ear to inside the ear canal 8) that is positioned on an opposite side of the attachment portion (FIG. 2 illustrates the portion of the flexible wire 28 that extends from outside the ear to inside the ear canal 8 positioned on the opposite side of the first end 28A) while interposing the holding portion (FIG. 2 illustrates the portion of the flexible wire 28 that extends from outside the ear to inside the ear canal 8 positioned between the second end 28B and the portion of the flexible wire 28 that is positioned within the ear canal 8 that directly contacts the first end 28A), and configured to be at least partly engaged with an auricle (FIG. 2 illustrates the portion of the flexible wire 28 that is external to the ear canal 8 partly engaged with the auricle), 
wherein the attachment portion (para. [0029] the first end 28A) and the holding portion (FIG. 2 the portion of the flexible wire 28 that is positioned within the ear canal 8 and directly contacts the first end 28A) do not block the external ear canal (FIG. 2 ear canal 8) and have acoustic transparency (FIG. 2 illustrates the first end 28A and the portion of the flexible wire 28 that is positioned within the ear canal 8 and directly contacts the first end 28A not blocking the ear canal 8 thus having acoustic transparency).


    PNG
    media_image1.png
    448
    575
    media_image1.png
    Greyscale


Regarding claim 2, Spearman teaches the sound collecting device according to claim 1. 
Spearman further teaches wherein the attachment portion (para. [0029] the first end 28A) is held in midair in the external ear canal (para. [0029] the first end 28A is held in midair in the ear canal 8 by the flexible wire 28).

Regarding claim 5, Spearman teaches the sound collecting device according to claim 1.  
Spearman further teaches wherein the attachment portion (para. [0029] the first end 28A) and the holding portion (FIG. 2 the portion of the flexible wire 28 that is positioned within the ear canal 8 and directly contacts the first end 28A) are integrally formed (para. [0029] the first end 28A and the portion of the flexible wire 28 that is positioned within the ear canal 8 and directly contacts the first end 28A are integrally formed since the first end 28 is a segment of the flexible wire 28).

Regarding claim 6, Spearman teaches the sound collecting device according to claim 1. 
Spearman further teaches wherein the holding portion (FIG. 2 the portion of the flexible wire 28 that is positioned within the ear canal 8 and directly contacts the first end 28A) and the wearing portion (FIG. 2 the portion of the flexible wire 28 that extends from outside the ear to inside the ear canal 8) are integrally formed (FIG. 2 the portion of the flexible wire 28 that is positioned within the ear canal 8 and directly contacts the first end 28A and the portion of the flexible wire 28 that extends from outside the ear to inside the ear canal 8 are integrally formed since they are portions of the flexible wire 28).

Regarding claim 7, Spearman teaches the sound collecting device according to claim 1. 
Spearman further teaches wherein the attachment portion (para. [0029] the first end 28A) is formed in a predetermined shape by using a linear material (para. [0029] the first end 28A is formed using a wire since the first end 28A is a portion of the flexible wire 28).
The Examiner notes that “a linear material” is interpreted as a wire-like metal material. See paragraph [0065] of the specification. 

Regarding claim 11, Spearman teaches the sound collecting device according to claim 1. 
Spearman further teaches wherein the holding portion (FIG. 2 the portion of the flexible wire 28 that is positioned within the ear canal 8 and directly contacts the first end 28A) is formed in a predetermined shape by using a linear material (para. [0029] the portion of the flexible wire 28 that is positioned within the ear canal 8 and directly contacts the first end 28A is formed using a wire).
The Examiner notes that “a linear material” is interpreted as a wire-like metal material. See paragraph [0065] of the specification. 

Regarding claim 13, Spearman teaches the sound collecting device according to claim 1. 
Spearman further teaches wherein the holding portion (FIG. 2 the portion of the flexible wire 28 that is positioned within the ear canal 8 and directly contacts the first end 28A) is elastically deformable (para. [0029] the portion of the flexible wire 28 that is positioned within the ear canal 8 and directly contacts the first end 28A is flexible).

Regarding claim 15, Spearman teaches the sound collecting device according to claim 1. 
Spearman further teaches wherein the wearing portion (FIG. 2 the portion of the flexible wire 28 that extends from outside the ear to inside the ear canal 8) is formed in a predetermined shape by using a linear material (para. [0029] the portion of the flexible wire 28 that extends from outside the ear to inside the ear canal 8 is formed using a wire).
The Examiner notes that “a linear material” is interpreted as a wire-like metal material. See paragraph [0065] of the specification. 

Regarding claim 17, Spearman teaches the sound collecting device according to claim 1, 
Spearman further teaches wherein the wearing portion (FIG. 2 the portion of the flexible wire 28 that extends from outside the ear to inside the ear canal 8) is provided with an inner engagement portion (FIG. 2 the portion of the flexible wire 28 that is situated in the cavum conchae) continuous to the holding portion (FIG. 2 the portion of the flexible wire 28 that is external to the ear canal 8 is continuous to the portion of the flexible wire 28 that is positioned within the ear canal 8) and configured to be at least partly engaged with the auricle (FIG. 2 the portion of the flexible wire 28 that extends from outside the ear to inside the ear canal 8 is engaged with the auricle), 
the inner engagement portion (FIG. 2 the portion of the flexible wire 28 that is situated in the cavum conchae that directly connects to the portion of the flexible wire 28 that is positioned within the ear canal 8 and directly contacts the first end 28A) is elastically deformable in a direction contacting and separating from the holding portion (para. [0029] the portion of the flexible wire 28 that is situated in the cavum conchae that directly connects to the portion of the flexible wire 28 that is positioned within the ear canal 8 and directly contacts the first end 28A is flexible), and 
the inner engagement portion (FIG. 2 the portion of the flexible wire 28 that is situated in the cavum conchae that directly connects to the portion of the flexible wire 28 that is positioned within the ear canal 8 and directly contacts the first end 28A) is positioned in a cavum conchae (FIG. 2 the portion of the flexible wire 28 that directly connects to the portion of the flexible wire 28 that is positioned within the ear canal 8 and directly contacts the first end 28A is positioned in the cavum conchae).

Regarding claim 19, Spearman teaches the sound collecting device according to claim 1. 
Spearman further teaches wherein the wearing portion (FIG. 2 the portion of the flexible wire 28 that extends from outside the ear to inside the ear canal 8) is provided with an outer engagement portion (FIG. 2 the portion of the flexible wire 28 that curls around the back surface of the pinna) configured to be partly engaged with a back surface of the auricle (FIG. 2 the portion of the flexible wire 28 that curls around the back surface of the pinna is partly engaged with the back surface of the auricle).

    PNG
    media_image2.png
    483
    581
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Spearman in view of Sheybat (US 2018/0113673).

Regarding claim 3, Spearman teaches the sound collecting device according to claim 1; however, Spearman is silent to wherein the sound collecting unit is positioned in a state in which a sound input hole is opened to an entrance side of the external ear canal.
Sheybat teaches wherein the sound collecting unit (FIG. 3 second microphone 122) is positioned in a state in which a sound input hole (FIG. 3 the sound input hole of second microphone 122) is opened to an entrance side of the external ear canal (FIG. 3 illustrates the sound input hole of the second microphone 122 opened to an entrance side of the wearer’s ear canal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Spearman to include wherein the sound collecting unit is positioned in a state in which a sound input hole is opened to an entrance side of the external ear canal, as taught by Sheybat.
One of ordinary skill would have been motivated to include this modification to enhance noise reduction (para. [0033]).

Claim 4 is rejected for similar reasons as claim 3. See the 35 U.S.C. § 112(b) rejection of claim 4 for the Examiner’s interpretation of indefinite claim 4.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Spearman in view of McCutcheon (US 2021/0166674).

Regarding claim 9, Spearman teaches the sound collecting device according to claim 1; however, Spearman is silent to wherein the sound collecting unit is positioned inside the attachment portion.
McCutcheon teaches wherein the sound collecting unit (FIG. 1 error microphone 23) is positioned inside the attachment portion (FIG. 1 illustrates the error microphone 23 received within the second cavity 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Spearman to include wherein the sound collecting unit is positioned inside the attachment portion, as taught by McCutcheon.
One of ordinary skill would have been motivated to include this modification to provide a means of protecting the sound collecting unit.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spearman in view of Boyle et al. (US 2018/0176702), hereon referred to as Boyle.

Regarding claim 10, Spearman teaches the sound collecting device according to claim 1; however, Spearman is silent to wherein the sound collecting unit is detachable from the attachment portion.
Boyle teaches wherein a sound collecting unit (para. [0049] the microphone module 70) is detachable from the attachment portion (para. [0049] the microphone module 70 is detachable from the BTE housing 27).

One of ordinary skill would have been motivated to include this modification to enable replacement of the microphone module in case of damage or degradation of one or several of the microphones of the microphone module (para. [0049]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/KENNY H TRUONG/            Examiner, Art Unit 2653